
	
		I
		112th CONGRESS
		1st Session
		H. R. 2131
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to reform the HUBZone
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect HUBZones Act of
			 2011.
		2.HUBZone
			 reforms
			(a)Definitions
			 addedSection 3(p) of the
			 Small Business Act (15 U.S.C. 632(p)) is amended by adding at the end the
			 following:
				
					(8)HUBZone
				programThe term
				HUBZone program means the program established under section
				31.
					(9)HUBZone
				mapThe term HUBZone
				map means the map used by the Administration to identify
				HUBZones.
					.
			(b)Redesignated
			 areasSection 3(p)(4)(C)(i)
			 of the Small Business Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as
			 follows:
				
					(i)3 years after the first date on which the
				Administrator publishes a HUBZone map that is based on the results from the
				2010 decennial census;
				or
					.
			
